Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [ü ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-50177 Nano Superlattice Technology, Inc. (Exact name of Small Business Issuer as specified in its charter) Delaware 95-4735252 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) No. 666, Jhensing Road, Gueishan Township, Taoyuan County 333, Taiwan, ROC (Address of principal executive offices) Registrants telephone number, including area code: 011-886-3-349-8677 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes oNo x The number of shares of the Common Stock of the registrant outstanding as of August 14, 2007 was 32,343,000. Transitional Small Business Disclosure Format (check one): Yes o No x NANO SUPERLATTICE TECHNOLOGY, INC. INDEX TO FORM 10-QSB PART I. FINANCIAL INFORMATION Page No. Item 1. Consolidated Financial Statements 3 Item 2. Managements Discussion and Analysis or Plan of Operation 20 Item 3. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 2 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements NANO SUPERLATTICE TECHNOLOGY INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2006 June 30, 2007 December 31, 2006 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 37,915 $ 207,920 Restricted cash Accounts receivable, net Inventory Other receivables Prepaid expenses - 2 Total Current Assets Fixed Assets, net Other Assets Deposits Other assets Total Other Assets Total Assets $ 12,454,003 $ 12,152,385 3 NANO SUPERLATTICE TECHNOLOGY INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2006 June 30, 2007 December 31,2006 (Unaudited) LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ 2,676,289 $ 2,234,800 Due to related party Current portion, long-term debt Obligations under capital leases Total Current Liabilities Long-term debt, net of current portion Total Liabilities Minority Interest Stockholders' Equity Common stock, $.0001 par value, 50,000,000 shares authorized, 32,343,000 issued and outstanding Additional paid in capital Other comprehensive income Retained deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ 12,454,003 $ 12,152,385 4 NANO SUPERLATTICE TECHNOLOGY INC (FORMERLY WIGWAM DEVELOPMENT, INC.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended, Six Months Ended, June 30, 2006 June 30, 2007 June 30, 2006 June 30, 2007 Sales, net $ 2,644,716 $ 2,113,728 $ 4,962,620 $ 4,117,686 Cost of sales Gross profit ) General and administrative expenses Income (Loss) from operations ) ) ) Other (Income) expense: Interest income ) Other income - ) - ) (Gain) loss of currency exchange - ) ) Interest expense Other expenses - - Minority interest ) Total other (income) expense Income (Loss) before income taxes ) Provision for income taxes Net income (loss) $ (50,143 ) $ (252,594 ) $ (349,474 ) $ (249,919 ) Net income (loss) per share (basic and diluted) Basic $ (0.002 ) $ (0.008 ) $ (0.011 ) $ (0.008 ) Diluted $ (0.002 ) $ (0.008 ) $ (0.011 ) $ (0.008 ) Weighted average number of shares Basic Diluted 5 NANO SUPERLATTICE TECHNOLOGY INC. AND SUBSIDIARIES (FORMERLY WIGWAM DEVELOPMENT, INC.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: $ (249,919 ) $ (349,474 ) Net Income (Loss) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Bad debt - - Minority interest ) ) Translation adjustment - - Decrease (Increase) in notes and accounts receivables ) Decrease (Increase) in other receivables Decrease (Increase) in inventories ) ) Decrease (Increase) in prepaid expenses and other current assets Increase (Decrease) in accounts payable and accrued expenses Total Adjustments Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Decrease (Increase) in restricted cash - Purchases of property, plant and equipment ) ) Decrease (Increase) in other assets ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of debt $ 337,109 $ 466,250 Payments of debt ) ) Payment of loan to related party - Net cash provided by financing activities ) Effect of exchange rate change on cash ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ 37,915 $ 717,187 Supplemental cash flows disclosures: Income tax payments $ 11,674 $ - Interest payments $ 99,588 $ 102,406 6 NANO SUPERLATTICE TECHNOLOGY INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY JUNE 30, 2, 2006 June 30, 2007 December 31, 2006 (Unaudited) Common stock, number of shares outstanding Balance at beginning of period Common stock issued - - Balance at end of period Common stock, par value $.0001 Balance at beginning of period $ 3,234 $ 3,234 Common stock issued - - Balance at end of period Additional paid in capital Balance at beginning of period Issuance of stock - - Balance at end of period Other comprehensive income Balance at beginning of period Foreign currency translation ) Balance at end of period Retained earnings (deficits) Balance at beginning of period ) (1,995,819 ) Net income (loss) ) ) Balance at end of period ) ) Total stockholders' equity at end of period $ 4,478,908 $ 4,769,655 7 NANO SUPERLATTICE TECHNOLOGY, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) NOTE A - ORGANIZATION Nano Superlattice Technology, Inc., Formerly Wigwam Development, Inc., was incorporated on July 20, 1998 under the laws of the State of Delaware. Nano Superlattice Technology, Inc. - BVI was incorporated on February 18, 2004 under the laws of the British Virgin Islands. Nano Superlattice Technology, Inc. - Taiwan was incorporated under the laws of Republic of China on September 6, 1994. Nano Superlattice Technology, Inc. owns 100% of the capital stock of
